Citation Nr: 0303821	
Decision Date: 03/05/03    Archive Date: 03/18/03	

DOCKET NO.  00-10 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to a higher initial evaluation in excess of 
30 percent for post-traumatic stress disorder (PTSD).   

2.  Entitlement to an effective date earlier than May 28, 
1999, for establishment of service connection and eligibility 
for compensation for PTSD.   

3.  Entitlement to an increased (compensable) evaluation for 
right ear hearing loss. 

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
rash of the groin and sores on the arms, legs, and scalp 
secondary to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and former spouse


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from December 1968 to 
July 1976.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Huntington, West Virginia, Regional 
Office (RO).  A September 1999 rating decision granted the 
veteran service connection for PTSD and rated this disorder 
as 10 percent disabling, effective from June 15, 1999.  An RO 
rating action in December 1999 increased the disability 
evaluation for the veteran's service-connected PTSD from 
10 percent to 30 percent disabling and found that clear and 
unmistakable error existed in the prior rating decision 
concerning the effective date of the grant of service 
connection for this disorder and established the effective 
date as May 28, 1999.  

An October 2000 rating decision denied the veteran an 
increased (compensable) evaluation for his service-connected 
right ear hearing loss and found that new and material 
evidence had not been submitted to reopen a previously denied 
claim of entitlement to service connection for a skin 
disorder secondary to exposure to Agent Orange.  

As a final matter, the Board observes it has undertaken 
additional development on the issue of entitlement to an 
increased (compensable) evaluation for a right ear hearing 
loss pursuant to the provisions of 38 C.F.R. § 19.9(a)(2) 
(2002).  When development is completed, the Board will 
provide notice of the development as required by 38 C.F.R. 
§ 20.903 (2002).  After giving the notice and reviewing the 
veteran's response to the notice, the Board will prepare a 
separate decision addressing the issue.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and obtain all identified relevant 
evidence necessary for disposition of the appeal.  

2.  There's no persuasive evidence establishing that the 
veteran suffers from PTSD productive of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial, 
circumlocutory, or stereotype speech, panic attacks more than 
once a week, difficulty in understanding complex commands, 
impairment of short- and long-term memory, impaired judgment 
and abstract thinking, disturbances of motivation and mood, 
and difficulty in establishing and maintaining effective work 
and social relationships.  

3.  PTSD was diagnosed by a VA physician on examination of 
the veteran on May 28, 1999; a claim for service connection 
for PTSD was granted effective May 28, 1999, based on an 
informal claim to reopen a previously denied claim.  

4.  Service connection for a rash in the groin area and sores 
on the arms, leg and scalp as secondary to Agent Orange 
exposure was denied by an unappealed RO rating action dated 
in August 1998.  

5.  Evidence received subsequent to the August 1998 rating 
decision is either cumulative or does not bear directly or 
substantially upon the subject matter now under consideration 
(i.e. whether a skin disorder was incurred in or aggravated 
by service on either a direct or presumptive basis based on 
exposure to Agent Orange); and when considered with all the 
evidence both old and new, it has no significant effect upon 
the facts previously considered.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.3, 4.7 and Part 4, 
Diagnostic Code 9411 (2002).  

2.  May 28, 1999, is the earliest date permissible for the 
grant of service connection and compensation for PTSD.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5110(a) (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.155, 3.157, 3.400(q)(ii) (2002).  

3.  The evidence received since the August 1998 rating 
decision that denied the veteran entitlement to service 
connection for a rash in the groin area and sores on the 
arms, legs and scalp secondary to Agent Orange exposure, 
which is final, is not new and material, and the claim for 
this benefit is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.156(a), 20.302 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA) of 2000

The Board observes the recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide the VA will assist the claimant 
in obtaining evidence necessary to substantiate a claim, but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility this assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).  

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 
U.S.C.A. § 5103 (West Supp. 2001); 38 C.F.R. § 3.159(b) 
(2002).  

The record reflects that the veteran has received the degree 
of notice, which is contemplated by law.  Specifically, VA 
provided the veteran and his representative copies of the 
appeal rating decisions and statements of the case in August 
2001 and February 2002.  These documents provide notice of 
the law and governing regulations, the evidence needed to 
support the veteran's claims and the reasons for the 
determinations made regarding the veteran's claims.  Further, 
the record discloses that the VA also met its duty to assist 
the veteran in obtaining evidence necessary to substantiate 
his claims.  Most notably, copies of the veteran's relevant 
VA outpatient treatment records have been associated with the 
claims file.  Further, the veteran has been given an 
opportunity to present testimony in support of his claim at a 
hearing before the undersigned member of the Board in August 
2002.  There is no identified evidence that has not been 
accounted for and there is no indication in the record that 
there is any additional evidence that has not been associated 
with the claims file.  Therefore, under the circumstances, VA 
has satisfied both its duty to notify and assist the veteran 
in his case, and adjudication of this appeal at this juncture 
poses no risk of prejudice to the veteran.  See e.g. 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 
Vet. App. 227 (2002).  

II.  A Higher Evaluation for PTSD

The veteran and his representative contend, in substance, 
that the veteran's PTSD is and has been more disabling than 
evaluated by the VA.  As noted above, service connection was 
established for PTSD by an RO rating decision in September 
1999; ultimately a 30 percent evaluation was assigned for 
this disorder effective May 28, 1999.  This effective date 
was based on an informal claim for PTSD established by 
evidence discussed below showing a diagnostic assessment of 
PTSD by a VA clinician.  

A review of the record reflects that on May 28, 1999, a VA 
psychology intern provided the veteran psychological testing 
for diagnostic clarification purposes.  This individual 
concluded the veteran might be suffering from PTSD.  He noted 
in reaching this conclusion that diagnostic testing, 
specifically, the validity of the MMPI-2, was questionable, 
as the scores were consistent with an individual who wants to 
present himself in a negative light.  He noted that the 
veteran reported that people did not understand him and 
therefore he avoided social relationships.  He observed that 
the veteran also said that he experienced periods of 
depression with suicidal ideation when he feels stress in his 
life is too much.  He also noted that the veteran may be 
suffering from hallucinations and feelings of losing his mind 
and could express this as consistently being sick and rundown 
with somatic symptoms that are vague and hard to treat or 
follow up.  He concluded that the veteran may be suffering 
from PTSD but may also have some unmet secondary needs 
arising from this diagnosis.  

In June 1999 the veteran was afforded a comprehensive mental 
health evaluation, which was reviewed and concurred in by a 
VA staff psychiatrist.  On this evaluation the veteran 
complained that he was depressed and did not sleep well at 
night.  He reported having fantasies of retaliation and 
destruction, distrust of Government and authority, 
alienation, low self-esteem, hypersensitivity to justice, 
problems with intimate relationships, difficulty with 
authority figures, and emotional distance from family and 
others.  The veteran said that he felt his symptoms started 
after he was in Vietnam and had gotten out of the Marine 
Corps.  On mental status examination the veteran was noted to 
be casually dressed.  His attitude towards his examiner was 
cooperative and his behavior was calm.  His speech was 
regular rate and rhythm, coherent and relevant, and affect 
was broad range.  Mood was within normal limits and thought 
processes were rational.  Content of thought was normal.  
Remote memory was intact and the veteran was alert and 
oriented times four.  The veteran appeared to be of average 
intelligence and to have fairly good insight.  Judgment was 
also fairly good.  PTSD was diagnosed on Axis I and the 
veteran's Global Assessment of Functioning (GAF) score was 
52.  

On a VA comprehensive PTSD evaluation in August 1999 it was 
noted that the veteran had been divorced three times, twice 
to the same wife.  It was also noted that he was employed at 
the State of West Virginia Tax Department full time for the 
last 10 years.  It was noted that he resides alone in a house 
and has three children who all live independently.  It was 
also noted that following active duty the veteran spent 15 
years in the Army Reserves and retired in 1995.  The 
veteran's daily activities consist of working Monday through 
Friday 40 hours.  The veteran said that he has been 
frequently absent from work and on his off day sometimes 
sleeps all day.  He eats at fast food restaurants and takes 
care of his activities of daily living.  He further stated 
that he works on his car and his house and takes his 
granddaughter to visit his ex-wife.  He said mostly he hangs 
around his house and denied any history of illegal substance 
use.  He said that his current psychiatric symptoms include 
anxiety, a sleep disturbance, ideas of reference, and anger 
control.  He added that he maintains a hypervigilant 
attitude, depression, guilt, and intrusive memories from 
traumatic events in service.  The veteran was noted to be on 
time for his appointment and to appear his stated age.  He 
appeared fairly groomed and in no acute distress.  No 
psychomotor abnormalities were observed and the veteran's 
behavior was cooperative and pleasant.  He established good 
eye contact with his examiner and his speech was coherent, 
fluent and relevant.  His thoughts were goal-directed.  He 
denied suicidal or homicidal ideas.  The veteran admitted to 
past suicidal thoughts and he claims that the fact that he 
comes to the clinic for treatment and that he goes to the 
Veterans Center has helped him as has his current 
medications.  He denied audio or visual hallucinations and 
there was no evidence of delusional thoughts.  He maintained 
a hypervigilant attitude.  His affect was appropriate and his 
mood was liable and cognitive functions were grossly 
preserved.  Chronic post-traumatic stress disorder was 
diagnosed and the veteran's current GAF was assessed as 52 
and for the past year as 55.  

Submitted into evidence is an employee performance appraisal 
covering the rating period July 1999 to June 2000.  This 
appraisal report rates the veteran's quantity and quality of 
work as meeting expectations, and further records that the 
veteran maintains flexibility, demonstrates credibility, and 
treats customers all within expectations.  The veteran's 
availability for work was however noted to need improvement.  
It was commented that the veteran as an employee is 
undependable regarding attendance and constantly flirts with 
being put on a delayed payroll.  In summary the veteran was 
assessed as meeting expectations, but it was commented that 
he is undependable with attendance.  It was stated that he 
performs his job in a knowledgeable and competent manner and 
fulfills the task assigned to him.  A June 2000 memorandum 
from the veteran's employer to the veteran informs him that 
he has exhausted his annual leave and in fact had abused his 
annual leave balance.  An appraisal report covering 
essentially the same period, July 1999 to July 2000, shows 
some deterioration in the veteran's job performance involving 
both attitude and attendance.  This report notes that the 
veteran is a long time employee who has become undependable, 
uncooperative and has come very close to insubordination.  
His flexibility, credibility, and personal appearance were 
noted to need improvement.   

At a personal hearing on appeal before a hearing officer of 
the RO in July 2000 the veteran expressed his belief that he 
should be granted an earlier effective date in March 1996 for 
the grant of service connection for PTSD.  He said that's 
when he initially filed his claim for this disorder.  The 
veteran testified that he had problems socializing with 
people and did not have any close personal relationships.  He 
said he attended church but hadn't been there for a couple of 
months.  He further testified that he felt uncomfortable 
around crowds and was suspicious of others.  The veteran 
described his employment and specifically his job 
requirements.  He said he usually associates with a couple of 
people on the job and that they are friends.  He said he had 
no friends at home and was essentially a loner.  He stated 
that he hunted and fished and spends time in the woods.  

VA outpatient treatment records involved between August 1987 
and August 2001 show ongoing therapeutic evaluation of the 
veteran's PTSD.  On these evaluations the veteran was noted 
to be alert and oriented times four and to have relevant and 
coherent speech.  His mood and effect were within normal 
limits.  It was noted that his current treatment plan 
included Trazodone and Zoloft.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted an important distinction between an appeal involving 
the veteran's disagreement with the initial rating assigned 
at the time a disability is service connected.  Where 
entitlement to compensation already has been established and 
an increased in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is propriety 
of the initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged ratings" is 
required.  See Fenderson, 12 Vet. App at 126.  

The veteran's service-connected PTSD is and has been since 
May 1999, rated as 30 percent disabling under Diagnostic Code 
9411 of VA's Schedule for Rating Disabilities.  Under 
Diagnostic Code 9411, a 30 percent rating for PTSD is 
assigned when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
Depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  Flattened affect; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing or 
maintaining effective work and social relations.  A 
70 percent rating is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood, 
due to such symptoms as:  Suicidal ideation; obsessional 
rituals which interfere with routine activity; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish or maintain effective 
relationships.  38 C.F.R. Part 4, Diagnostic Code 9411.  

The veteran was assigned a GAF score of 52 on VA mental 
health evaluation in June 1999.  On his VA PTSD examination 
in August 1999 he was also given a GAF score of 52.  The GAF 
scale considers psychological, social and occupational 
function on a hypothetical continuum of mental illness.  
American Psychiatric Association Diagnostic and Statistical 
Manual of Mental Disorders, 4th edition (DSM-IV), 46-47 
(1994).  A GAF score of 51 to 60 indicates the examinee has 
moderate symptoms or moderate difficulty in social, 
occupational or school functioning.  A GAF score of 41 to 50 
indicates that the examinee has serious symptoms or a serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  A GAF score of 31 
to 40 indicates the examinee has some impairment in reality 
testing or communications or major impairment in several 
areas, such as work or school.  

Based upon a review of the above applicable VA rating 
criteria and the GAF scores provided to the veteran as noted 
in the medical evidence in this case, the Board determines 
that the criteria for an evaluation in excess of the 
currently assigned 30 percent have not been met.  While the 
veteran has testified that he has been unemployed since 
December 2001 and evidence from his past employer indicates 
his work performance was less than optimum in certain areas, 
the veteran nevertheless was employed during the appeal 
period and terminated his employment voluntarily apparently 
due to dissatisfaction with his job.  We observe that the 
evidence does not in any way demonstrate that the veteran's 
PTSD is manifested by occupational and social impairment with 
reduced reliability or productivity due to such symptoms as 
flattened affect, circumstantial, circumlocutory or 
stereotype speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory, impaired judgment and abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  

While the veteran's performance appraisal shows that the 
veteran's attitude towards his job deteriorated since July 
1999 he has been a long-term employee who in many areas met 
his employer's expectations.  Where he was noted to be 
deficient in the rating period July 1999 to June 2000 such 
deficiency involved his availability for work.  To the extent 
that he was later noted to have problems with personal 
appearance, flexibility and credibility, these factors are 
not demonstrated by VA mental health evaluations to result 
from symptoms of his PTSD.  Such evaluations have shown the 
veteran to be goal-directed, calm, cooperative and coherent 
with an appropriate affect and mood within normal limits.  
Such manifestations warrant no more than a 30 percent 
evaluation under Diagnostic Code 9411.  

In reaching this determination, the Board has reviewed the 
entire record and finds that the 30 percent disability 
evaluation reflects the most disabling the veteran's PTSD has 
been at any time since May 1999.  Thus, the Board has 
concluded that a stage rating is not warranted.  Fenderson, 
Id.  

II.  Earlier Effective Date for a Grant of Service Connection 
and Compensation for PTSD

Service connection for PTSD was denied by a Board decision 
dated in February 1998 on the basis that the evidence of 
record did not then show PTSD.  Unless the Chairman of the 
Board orders reconsideration all Board decisions are final on 
the date stamped on the face of the decision.  38 C.F.R. 
§ 20.110(a) (2002).  The Board's Chairman denied a motion for 
reconsideration in June 1998.  

The laws and regulations clearly state that the effective 
date of an award of a claim reopened after a final 
disallowance will be the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q).  

Certain evidence can in the absence of a formal claim, be 
considered an informal claim.  According to the regulations, 
the date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of claim.  In addition, the 
date of receipt of evidence from a private physician or 
layman will be accepted when the evidence furnished by or on 
behalf of the claimant is within the competence of the 
physician or layperson and shows a reasonable possibility of 
entitlement to benefits.  38 C.F.R. § 3.157(b)(1)(2) (2002).  
In addition, communications or actions from a claimant, his 
or her duly authorized representative, including a service 
organization, an attorney or an agency, a member of Congress, 
or some person acting as a next friend of a claimant who is 
not sui juris may be considered an informal claim.  38 C.F.R. 
§ 3.155 (2002).  

The February 1998 Board decision found that the evidence of 
record failed to show that the veteran suffered from PTSD as 
there was no medical evidence of a diagnosis of this disorder 
in the existing records.  The veteran now argues that a 
failure by VA to diagnose PTSD prior to May 1999 was 
erroneous.  (In fact, new medical evidence showing a 
diagnosis of PTSD on May 28, 1999, was a basis for the grant 
of service connection for this disorder in June 1999.)  
However, this is not a basis for a finding of clear and 
unmistakable error (CUE).  In February 1998 the medical 
evidence did not demonstrate a diagnosis of PTSD.  The 
veteran argues that the medical evidence was wrong; but, even 
if it was, the adjudication was not.  A CUE must be a failure 
to consider the current facts as they were known at the time 
or a failure to apply the law correctly.  An incorrect 
diagnosis is not the sort of error by which an otherwise 
final adjudication can be revised.  

The RO granted service connection for PTSD, effective May 28, 
1999, the date of a VA psychological intern reported he had 
assessed the veteran as possibly suffering from this disorder 
on a VA progress note.  

This progress note was accepted, by the RO as an informal 
claim seeking to reopen the veteran's claim of entitlement to 
service connection for PTSD.  

Pursuant to the controlling laws and regulations cited above 
the only possible basis for an earlier effective date under 
the circumstances of this case would be a formal or informal 
claim for PTSD following the Board's February 1998 decision.  
Our review of the claims file reveals that the first 
indication that the veteran was seeking to reopen his claim 
for service connection for PTSD was the May 28, 1999, mental 
health clinic progress note which assessed the veteran as 
probably suffering from PTSD.  We again observe that this 
served as the basis for the RO's assignment of the effective 
date, which the veteran is currently appealing.  There is 
nothing in the evidence, earlier than May 28, 1999, that may 
be construed as a formal or informal claim attempting to 
reopen the veteran's claim of entitlement to service 
connection for PTSD.  

Consequently, the effective date of the grant of service 
connection and compensation for PTSD cannot be earlier than 
May 28, 1999.  

III.  New and Material Evidence

At the outset, the veteran is seeking to reopen his claim for 
a skin disorder secondary to Agent Orange exposure, which was 
previously denied by the RO in August 1998.  In May 2000, the 
veteran failed an application requesting that his claim be 
reopened.  Thus, the veteran's application to reopen that 
claim was initiated prior to August 29, 2001, the effective 
date of the amended § 3.156, which redefines the term 
"material evidence" for the purpose of determining if a 
previously denied claim can be reopened.  Compare, 38 C.F.R. 
§ 3.156(a) (2000), with 38 C.F.R. § 3.156(a) (1998 and 2001).  

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the claimant applies, unless the Congress provided 
otherwise or permitted the Secretary to do otherwise, and the 
Secretary does so.  See Marcoux v. Brown, 9 Vet. App. 289 
(1996) (citing Karnas v. Derwinski, 1 Vet. App. 308 (1991)); 
see also 66 Fed. Reg. 37,953, VAOPGCPREC 11-97 (1997).  
Notably, however, the Secretary of VA has specifically 
provided that the amendments of 38 C.F.R. § 3.156 will be 
applicable to all claims filed on or after August 29, 2001.  
As a result, the amended version of 38 C.F.R. § 3.156 does 
not apply to the veteran's May 2000 application to reopen, 
which is discussed below.  

In August 1998 the RO denied service connection for a rash in 
the groin area and scars on the arms, legs and scalp 
secondary to Agent Orange exposure because there was no 
evidence that these disorders were attributable to service to 
include on a presumptive basis under the provisions of 
38 C.F.R. §§ 3.307 and 3.309(e).  Since the veteran did not 
appeal this adverse determination by the RO, it became final 
based on the evidence then of record.  38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 3.104(a), 20.302.  

With respect to a claim, which has been finally disallowed, 
the laws and regulations provide that if new and material 
evidence has been presented or secured, the claim may be 
reopened and the former disposition reviewed.  38 
U.S.C.A. § 5108.  "New and material" evidence for purposes of 
this appeal, is defined as evidence not previously submitted, 
cumulative or redundant, and which by itself, or along with 
evidence previously submitted, is so significant it must be 
considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); see also Evans v. Brown, 9 Vet. App. 273 (1996).  

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge, and continues 
to be a binding precedent).  The Board is required to give 
consideration to all the evidence received since the last 
disallowance of his claim on any basis.  In this case, the RO 
decision in August 1998.  See Hickman v. West, 12 Vet. 
App. 247, 251 (1999).  

Service connection is warranted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Furthermore, a 
veteran who had active service in the Republic of Vietnam 
during the Vietnam war period will be presumed to have been 
exposed to a herbicide agent during that service.  38 
U.S.C.A. § 1116 (2002).  When such a veteran develops a 
disorder listed in 38 C.F.R. § 3.309(e), which disorders have 
been shown to be caused by exposure to Agent Orange to a 
degree of 10 percent or more following his service in 
Vietnam, the disorder should be presumed to have been 
incurred during service.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307, 3.309(e) (2000).  

The evidence on file at the time of the August 1998 rating 
decision consisted of the veteran's service medical and 
administrative records, VA and private treatment records, and 
a report of VA examination afforded the veteran in December 
1979 and June 1996, as well as a copy of a medical 
questionnaire reportedly completed by the veteran in 1984 and 
received by the RO in March 1997.  

The veteran's service medical records showed that in service 
he was evaluated and treated for recurrent pilonidal cyst.  
In June 1976 he underwent a pilonidal cystectomy.  The 
veteran was also evaluated and treated in September 1975 for 
complaints of a rash on his back, which was diagnosed as 
malaria ruba.  He was provided calamine lotion.  In November 
1969 he was noted to have an open lesion on the middle finger 
of the left hand and a rash on his face.  He was found at 
this time to be unfit for mess duty.  He thereafter presented 
to a service department treating facility in December 1972 
with multiple venereal warts on the left side of the base of 
the scrotum and left thigh.  In June 1976 the veteran had 
several moles removed from his right shoulder.  On the 
veteran's medical examination for service separation in July 
1976 a clinical evaluation of the veteran's skin found no 
abnormalities exclusive of a well-healed cyst.  

The VA and private clinical records include a December 1995 
emergency room treatment record, which shows the veteran was 
evaluated and treated for an abscess in the right groin area.  
In November 1996 he had an incision and drainage performed 
for recurrent scrotal abscess.  It was noted in December 1996 
that the veteran had an excision of a skin lesion on his 
forehead, which was pathologically assessed as an epidermal 
inclusion cyst.  

The veteran reported on his 1984 medical questionnaire having 
been treated for a pilonidal cyst while in service.  

The veteran's service administrative records reflect that the 
veteran had service in Vietnam and participated in operations 
against Communist insurgent forces.  His awards included the 
Combat Action Ribbon.  

On the basis of the evidence described above, the RO in 
August 1998 determined, in essence, that the veteran had not 
demonstrated by the evidence that he had a chronic skin 
disorder in service to include a skin disorder as secondary 
to Agent Orange exposure.  

The evidence submitted since the August 1998 rating decision 
consists of VA outpatient treatment records compiled between 
May 1999 and August 2001, reports of a VA examination 
afforded the veteran in August 1999, a copy of the veteran's 
performance appraisal completed by his employer and the 
veteran's testimony at a personal hearing on appeal in August 
2002.  The medical records show the veteran received 
evaluation and treatment for a skin disorder in September 
1999, November 1999, October 2000, January 2002, and between 
February and April 2001.  Specifically, in September 1999 the 
veteran complained of a crusty lesion on his left forearm 
that had been there for a couple of weeks.  He was referred 
to surgery by a VA staff physician for excision.  In November 
1999 he underwent a shave biopsy of a left forearm nodule and 
a cyst was drained on his right leg.  On follow-up evaluation 
that month there was noted that the shave biopsy had 
disclosed hyperkeratosis, that the veteran's right groin 
sebaceous cyst opening had healed over and that he also had a 
deep sebaceous cyst in the left groin.  A VA dermatology 
progress note dated in January 2000 shows that the veteran 
was found to have scattered follicular-based erythematous 
papules on the lower legs as well as psoriasiform scaling 
patches on his knees.  He was given a topical Erythromycin 
solution and advised to use an antibacterial soap.  In 
October 2000 the veteran presented to the VA dermatology 
clinic for a follow-up evaluation of his folliculitis, which 
was noted to be under excellent control.  He was noted on 
examination to have three erythematous nodules involving the 
groin, which were diagnostically assessed as hidradenitis 
suppurativa.  Between February and April 2001 the veteran was 
again evaluated and treated for skin nodules and a chalazion 
on the left upper eyelid.  While these records show recent 
evaluation and treatment provided to the veteran for various 
dermatological conditions, they do not support or indicate 
that these conditions had their onset in service or are 
attributable to herbicide exposure therein.  Instead they 
merely reflect that the veteran suffers from a number of skin 
conditions for which he receives treatment.  Hence, it is 
well to observe the United States Court of Appeals for 
Veterans Claims (the Court) has held that records of 
treatment many years after service that do not indicate in 
any way that the conditions are service connected are not new 
and material upon which a claim can be reopened.  See e.g., 
Cox v. Brown, 5 Vet. App. 95 (1993).  

The veteran's August 1999 VA examination report noted as 
clinical history that the veteran underwent a pilonidal 
cystectomy in June 1976.  This was previously known by the RO 
when it formulated its rating decision in August 1998.  The 
purpose of the August 1999 examination however was to assess 
the veteran's psychiatric condition and determine whether he 
suffers from PTSD and the severity of that disorder.  As 
such, the examination as well as the veteran's employee 
performance appraisals showing the veteran's job deficiencies 
contain no medical evidence, which supports the veteran's 
claim and thus while, new, are not material.  

The veteran's testimony at his personal hearing in August 
2002 as well as his statements are essentially to the effect 
that he has current skin conditions, which he believes are 
related to a skin condition that was treated in service.  The 
veteran's hypothesizing as to the etiology of currently 
existing skin conditions, however, particularly if not 
supported by medical authority is of no probative value.  
Thus, while to some extent the veteran's testimony is new, it 
is not material.  Lay assertions of medical causation do not 
serve as a predicate to open a claim under § 5108.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

Accordingly, the Board concludes that the evidence received 
since the August 1998 rating decision, which denied the 
veteran entitlement to service connection for a rash in the 
groin area and sores on the arms, legs and scalp secondary to 
Agent Orange is not "new and material" as contemplated by 
38 C.F.R. § 3.156(a), and provides no basis to open the 
veteran's claim for entitlement to service connection for a 
skin condition secondary to Agent Orange exposure.  Thus, the 
appeal is denied.  


ORDER

Entitlement to a higher initial evaluation, in excess of 30 
percent, for PTSD is denied.  

Entitlement to an effective date earlier than May 28, 1999, 
for establishing service connection and eligibility for 
compensation for PTSD is denied.  



New and material evidence not having been received to reopen 
a claim for entitlement to service connection for a rash of 
the groin and sores on the arms, legs, and scalp secondary to 
Agent Orange exposure, the appeal is denied. 



                       
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

